 


110 HR 1474 IH: Fair and Speedy Treatment (FAST) of Medicare Prescription Drug Claims Act of 2007
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1474 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2007 
Mr. Berry (for himself, Ms. Herseth, Mr. Jones of North Carolina, Mr. Wicker, Mr. Allen, Mr. Aderholt, Mr. Ross, Mr. Graves, Mrs. Emerson, Mr. Courtney, and Mr. Moran of Kansas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to require the sponsor of a prescription drug plan or an organization offering an MA–PD plan to promptly pay claims submitted under part D and to prohibit the inclusion of certain identifying information of pharmacies on explanatory prescription drug information and cards distributed by prescription drug plan sponsors. 
 
 
1.Short titleThis Act may be cited as the Fair and Speedy Treatment (FAST) of Medicare Prescription Drug Claims Act of 2007. 
2.Prompt payment by Medicare prescription drug plans and MA–PD plans under part D 
(a)Application to prescription drug plansSection 1860D–12(b) of the Social Security Act (42 U.S.C. 1395w–112 (b)) is amended by adding at the end the following new paragraph: 
 
(4)Prompt payment of clean claims 
(A)Prompt paymentEach contract entered into with a PDP sponsor under this subsection with respect to a prescription drug plan offered by such sponsor shall provide that payment shall be issued, mailed, or otherwise transmitted with respect to all clean claims submitted under this part within the applicable number of calendar days after the date on which the claim is received. 
(B)DefinitionsIn this paragraph: 
(I)Clean claimThe term clean claim means a claim, with respect to a covered part D drug, that has no apparent defect or impropriety (including any lack of any required substantiating documentation) or particular circumstance requiring special treatment that prevents timely payment from being made on the claim under this part. 
(ii)Applicable number of calendar daysThe term applicable number of calendar days means— 
(I)with respect to claims submitted electronically, 14 calendar days; and 
(II)with respect to claims submitted otherwise, 30 calendar days. 
(c)Interest paymentIf payment is not issued, mailed, or otherwise transmitted within the applicable number of calendar days (as defined in subparagraph (B)) after a clean claim is received, interest shall be paid at a rate used for purposes of section 3902(a) of title 31, United States Code (relating to interest penalties for failure to make prompt payments), for the period beginning on the day after the required payment date and ending on the date on which payment is made. 
(D)Procedures involving claims 
(I)Claims deemed to be clean claims 
(I)In generalA claim for a covered part D drug shall be deemed to be a clean claim for purposes of this paragraph if the PDP sponsor involved does not provide a notification of deficiency to the claimant by the 10th day that begins after the date on which the claim is submitted. 
(II)Notification of deficiencyFor purposes of subclause (II), the term notification of deficiency means a notification that specifies all defects or improprieties in the claim involved and that lists all additional information or documents necessary for the proper processing and payment of the claim. 
(ii)Payment of clean portions of claimsA PDP sponsor shall, as appropriate, pay any portion of a claim for a covered part D drug that would be a clean claim but for a defect or impropriety in a separate portion of the claim in accordance with subparagraph (A). 
(iii)Obligation to payA claim for a covered part D drug submitted to a PDP sponsor that is not paid or contested by the provider within the applicable number of calendar days (as defined in subparagraph (B)) shall be deemed to be a clean claim and shall be paid by the PDP sponsor in accordance with subparagraph (A). 
(iv)Date of payment of claimPayment of a clean claim under subparagraph (A) is considered to have been made on the date on which full payment is received by the provider. 
(E)Electronic transfer of fundsA PDP sponsor shall pay all clean claims submitted electronically by an electronic funds transfer mechanism.. 
(b)Application to MA–PD plansSection 1857(f) of such Act (42 U.S.C. 1395w–27) is amended by adding at the end the following new paragraph: 
 
(3)Incorporation of certain prescription drug plan contract requirementsThe provisions of section 1860D–12(b)(4) shall apply to contracts with a Medicare Advantage organization in the same manner as they apply to contracts with a PDP sponsor offering a prescription drug plan under part D.. 
(c)Effective dateThe amendments made by this section shall apply to contracts entered into or renewed on or after the date of the enactment of this Act. 
3.Restriction on co-branding 
(a)Application to prescription drug information disseminatedSubsection (a) of section 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new paragraph: 
 
(5)Restriction on displaying pharmacy brand or trademark information 
(A)In generalIt is unlawful for a PDP sponsor of a prescription drug plan to display on any explanatory information described in subparagraph (B), with respect to benefits provided under this part, the brand or trademark of any pharmacy. 
(B)Explanatory information describedFor purposes of subparagraph (A), explanatory information is each of the following: 
(i)Information on evidence of coverage under this part. 
(ii)Information that summarizes benefits provided under this part.  
(iii)Enrollment and disenrollment forms. 
(iv)Enrollment and disenrollment letters. 
(v)Pharmacy directories. 
(vi)Formulary information. 
(vii)Grievance letters provided pursuant to subsection (f), coverage determination letters provided pursuant to subsection (g), and appeals letters provided pursuant to subsection (h). 
(viii)Exceptions process letters. 
(ix)Information contained in sales descriptions or sales presentations. . 
(b)Application to enrollee cardsSubsection (b)(2)(A) of such section is amended by adding at the end the following new sentence: It is unlawful for a PDP sponsor of a prescription drug plan to display on such a card the name, brand, or trademark of any pharmacy. 
(c)Effective date 
(1)Explanatory informationWith respect to explanatory information dispensed on or after the date of the enactment of this Act, the amendment made by subsection (a) shall apply to such information on and after the date that is 90 days after such date of enactment. 
(2)Enrollee cardsWith respect to cards dispensed before, on, or after the date of the enactment of this Act, the amendment made by subsection (b) shall apply to such cards on and after the date that is 90 days after such date of enactment. Any card dispensed before such date that is 90 days after the date of enactment that violates the second sentence of section 1860D–4(b)(2)(A) of the Social Security Act, as added by subsection (b), shall be reissued by such 90-day date. 
 
